OPINION ON MOTION TO REVIEW ORDER

PER CURIAM.
The final order of the trial court denying Vincent Milio’s motion for appellate costs following the successful prosecution of his appeal in Milio v. Leinoff & Silvers, P.A., 668 So.2d 1108 (Fla. 3d DCA 1996), is reversed and this case is remanded to the trial court for a determination of the amount to be *609taxed, and the award of same. See Overseas Equip. Co., Inc. v. Aceros Arquitectonicos, 376 So.2d 475 (Fla. 3d DCA 1979), cert. denied 383 So.2d 1189 (Fla.1980); Fla. R.App. P. 9.400(a).
Reversed and remanded.
BARKDULL and NESBITT, JJ., concur.